Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 07/13/2022, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim 1 is the inclusion of the limitation underlined: 

    PNG
    media_image1.png
    346
    492
    media_image1.png
    Greyscale


in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts: 
Zimmermann  (DE102011115720) teaches  housing 2 are a back handle 3 as well as a handle tube 4 established. The back handle 3 is at the exhaust muffler 13 and a front of the housing 16 arranged away from the housing side. The handle tube 4 spans the case 2 with distance. In the area between the handle tube 4 and the guide rail 9 is a firm on the housing 2 held hand guard 8th arranged. As 18 schematically shows, has the rock cutter 1 a motor housing 51 on which a handle housing 53 about anti-vibration elements 58 is fixed. The handle housing 53 includes the rear handle 3 and the handle tube 4 and a boom 59 , the engine case 51 is overruled. The housing 2 is from the handle housing 53 and from the motor housing 51 educated. At the housing 2 fixed, separate attachments such as in 1 shown sprocket cover 12 or the in 2 shown fan wheel cover 52 do not form part of the housing 2, but Zimmermann doesn’t teaches the basic housing body forms a rigid motor- and tool-supporting structure which extends at least on the first housing side and on an adjoining second housing side, forming an L shape, and the remaining housing body forms a non-rigid remaining housing structure. as claimed in claim 1. 
Durr et al. (6,192,840) teaches The metallic chassis 4 includes a flange surface lying essentially perpendicular to the axis 2 of the crankshaft and the fan housing 10 is attached to this flange surface. The free end of the crankcase sump 3 lies in the flange plane 8 and the housing base 11 of the fan housing 10 is attached so as to be in tight contact engagement in the region of the crankcase sump 3. The housing base 11 is made of plastic, but Durr et al. doesn’t teaches the basic housing body forms a rigid motor- and tool-supporting structure which extends at least on the first housing side and on an adjoining second housing side, forming an L shape, and the remaining housing body forms a non-rigid remaining housing structure. as claimed in claim 1. 
Pellenc (9,744,685) teaches a housing 5 constituted by at least two components 5A, 5B and produced of light metallic alloy, being a good heat conductor, preferably of an aluminum alloy or of a magnesium alloy. The motor 4 is positioned in the housing 5 so as to be in direct contact with at last one surface of at least one (5A) of the components 5A, 5B of the housing 5, thereby providing the static cooling of said motor, by convection and/or radiation, but Dib doesn’t teaches the basic housing body forms a rigid motor- and tool-supporting structure which extends at least on the first housing side and on an adjoining second housing side, forming an L shape, and the remaining housing body forms a non-rigid remaining housing structure. as claimed in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
number is (571)270-7850. The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOSE A GONZALEZ QUINONES/ 
Primary Examiner, Art Unit 2834 
August 31, 2022